 


115 HR 695 EAH2: 
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
115th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
December 20, 2018 
 
HOUSE AMENDMENT TO SENATE AMENDMENT TO HOUSE AMENDMENT TO SENATE AMENDMENT: 
 
 That the House agree to the amendment of the Senate to the amendment of the House to the amendment of the Senate to the bill (H.R. 695) entitled An Act to amend the National Child Protection Act of 1993 to establish a national criminal history background check system and criminal history review program for certain individuals who, related to their employment, have access to children, the elderly, or individuals with disabilities, and for other purposes., with the following In lieu of the matter proposed to be inserted by the Senate, insert the following: 
 
AFURTHER ADDITIONAL CONTINUING APPROPRIATIONS ACT, 2019  
101.The Continuing Appropriations Act, 2019 (division C of Public Law 115–245) is further amended— (1)by striking the date specified in section 105(3) and inserting February 8, 2019; and 
(2)by adding after section 136 the following:  137.Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 and the timetable in section 254(a) of such Act, the final sequestration report for fiscal year 2019 pursuant to section 254(f)(1) of such Act and any order for fiscal year 2019 pursuant to section 254(f)(5) of such Act shall be issued, for the Congressional Budget Office, 10 days after the date specified in section 105(3), and for the Office of Management and Budget, 15 days after the date specified in section 105(3). 
138.The authority provided under title XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.), as amended by section 2(a) of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254), shall continue in effect through the date specified in section 105(3). 139.Section 319L(e)(1)(A) of the Public Health Service Act (42 U.S.C. 247d–7e(e)(1)(A)) shall continue in effect through the date specified in section 105(3) of this Act. 
140.Section 405(a) of the Pandemic and All Hazards Preparedness Act (42 U.S.C. 247d–6a note) shall continue in effect through the date specified in section 105(3) of this Act. 141.Notwithstanding any other provision of this Act, there is appropriated for U.S. Customs and Border Protection—Procurement, Construction, and Improvements $5,710,357,000 for fiscal year 2019, to remain available until September 30, 2023. 
142.Notwithstanding section 101, section 230 of division F of Public Law 115–141 shall not apply to amounts made available by this Act..This division may be cited as the Further Additional Continuing Appropriations Act, 2019. BMedicaid Extenders 101.Extension of Money Follows the Person Rebalancing demonstration (a)General FundingSection 6071(h) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended— 
(1)in paragraph (1)— (A)in subparagraph (D), by striking and after the semicolon; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(F)subject to paragraph (3), $112,000,000 for fiscal year 2019.;  (2)in paragraph (2)— 
(A)by striking Amounts made and inserting Subject to paragraph (3), amounts made; and (B)by striking September 30, 2016 and inserting September 30, 2021; and 
(3)by adding at the end the following new paragraph:  (3)Special rule for FY 2019Funds appropriated under paragraph (1)(F) shall be made available for grants to States only if such States have an approved MFP demonstration project under this section as of December 31, 2018.. 
(b)Funding for quality assurance and improvement; technical assistance; oversightSection 6071(f) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by striking paragraph (2) and inserting the following:  (2)FundingFrom the amounts appropriated under subsection (h)(1)(F) for fiscal year 2019, $500,000 shall be available to the Secretary for such fiscal year to carry out this subsection.. 
(c)Technical amendmentSection 6071(b) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by adding at the end the following:  (10)SecretaryThe term Secretary means the Secretary of Health and Human Services.. 
102.Extension of protection for Medicaid recipients of home and community-based services against spousal impoverishment 
(a)In generalSection 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) is amended by striking the 5-year period that begins on January 1, 2014, and inserting the period beginning on January 1, 2014, and ending on March 31, 2019,. (b)Rule of construction (1)Protecting State spousal income and asset disregard flexibility under waivers and plan amendmentsNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1924 of the Social Security Act (42 U.S.C. 1396r–5) shall be construed as prohibiting a State from disregarding an individual’s spousal income and assets under a State waiver or plan amendment described in paragraph (2) for purposes of making determinations of eligibility for home and community-based services or home and community-based attendant services and supports under such waiver or plan amendment. 
(2)State waiver or plan amendment describedA State waiver or plan amendment described in this paragraph is any of the following: (A)A waiver or plan amendment to provide medical assistance for home and community-based services under a waiver or plan amendment under subsection (c), (d), or (i) of section 1915 of the Social Security Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315). 
(B)A plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual’s spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r–5). (C)A plan amendment to provide medical assistance for home and community-based attendant services and supports under section 1915(k) of such Act (42 U.S.C. 1396n(k)). 
103.Reduction in FMAP after 2020 for States without asset verification programSection 1940 of the Social Security Act (42 U.S.C. 1396w) is amended by adding at the end the following new subsection:  (k)Reduction in FMAP after 2020 for non-Compliant States (1)In generalWith respect to a calendar quarter beginning on or after January 1, 2021, the Federal medical assistance percentage otherwise determined under section 1905(b) for a non-compliant State shall be reduced— 
(A)for calendar quarters in 2021 and 2022, by 0.12 percentage points; (B)for calendar quarters in 2023, by 0.25 percentage points; 
(C)for calendar quarters in 2024, by 0.35 percentage points; and (D)for calendar quarters in 2025 and each year thereafter, by 0.5 percentage points. 
(2)Non-compliant State definedFor purposes of this subsection, the term non-compliant State means a State— (A)that is one of the 50 States or the District of Columbia; 
(B)with respect to which the Secretary has not approved a State plan amendment submitted under subsection (a)(2); and (C)that is not operating, on an ongoing basis, an asset verification program in accordance with this section.. 
104.Medicaid Improvement FundSection 1941(b)(1) of the Social Security Act (42 U.S.C. 1396w–1(b)(1)) is amended by striking $31,000,000 and inserting $6,000,000. 105.Budgetary Effects (a)Statutory paygo scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)). 
(b)Senate paygo scorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall not be estimated— 
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
(d)PAYGO annual reportFor the purposes of the annual report issued pursuant to section 5 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 934) after adjournment of the second session of the 115th Congress, and for determining whether a sequestration order is necessary under such section, the debit for the budget year on the 5-year scorecard, if any, and the 10-year scorecard, if any, shall be deducted from such scorecard in 2019 and added to such scorecard in 2020. CAdditional Supplemental Appropriations for Disaster Relief, 2019The following sums in this division are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely: 
IDEPARTMENT OF AGRICULTURE AGRICULTURAL PROGRAMS Processing, research and marketingOffice of the secretaryFor an additional amount for the Office of the Secretary, $1,105,442,000, which shall remain available until December 31, 2020, for necessary expenses related to losses of crops (including milk), trees, bushes, and vines, as a consequence of Hurricanes Michael and Florence, other hurricanes, typhoons, volcanic activity, and wildfires occurring in calendar year 2018 under such terms and conditions as determined by the Secretary: Provided, That the Secretary where authorized may provide assistance for such losses in the form of block grants to eligible states and territories and such assistance may include compensation to producers, as determined by the Secretary, for forest restoration and poultry and livestock losses: Provided further, That in the case of producers impacted by volcanic activity that resulted in the loss of crop land, or access to crop land, the Secretary shall consider all measures available, as appropriate, to bring replacement land into production: Provided further, That the total amount of payments received under this heading and applicable policies of crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the Noninsured Crop Disaster Assistance Program (NAP) under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) shall not exceed 85 percent of the loss as determined by the Secretary: Provided further, That the total amount of payments received under this heading for producers who did not obtain a policy or plan of insurance for an insurable commodity for the applicable crop year under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses or did not file the required paperwork and pay the service fee by the applicable State filing deadline for a noninsurable commodity for the applicable crop year under NAP for the crop incurring the losses shall not exceed 65 percent of the loss as determined by the Secretary: Provided further, That producers receiving payments under this heading, as determined by the Secretary, shall be required to purchase crop insurance where crop insurance is available for the next two available crop years, excluding tree insurance policies, and producers receiving payments under this heading shall be required to purchase coverage under NAP where crop insurance is not available in the next two available crop years, as determined by the Secretary: Provided further, That, not later than 120 days after the end of fiscal year 2018, the Secretary shall submit a report to the Congress specifying the type, amount, and method of such assistance by state and territory: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Farm service agencyEMERGENCY FOREST RESTORATION PROGRAMFor an additional amount for the Emergency Forest Restoration Program, for necessary expenses related to the consequences of Hurricanes Michael and Florence and wildfires occurring in calendar year 2018, and other natural disasters, $200,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Natural resources conservation serviceWATERSHED AND FLOOD PREVENTION OPERATIONSFor an additional amount for Watershed and Flood Prevention Operations, for necessary expenses for the Emergency Watershed Protection Program related to the consequences of Hurricanes Michael and Florence and of wildfires occurring in calendar year 2018, and other natural disasters, $125,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Rural developmentRURAL COMMUNITY FACILITIES PROGRAM ACCOUNTFor an additional amount for Rural Community Facilities Program Account, $8,000,000, to remain available until September 30, 2020, for Community Facilities Technical Assistance and Training Grants pursuant to section 306(a)(26) of the Consolidated Farm and Rural Development Act to assist recovering communities in identifying public and private resources to address identified community facility needs related to disaster relief, long-term recovery, and economic revitalization as a consequence of Hurricanes Michael and Florence: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
101.Notwithstanding section 3(r) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028), not to exceed $8,500,000 of funds made available for the contingency reserve under the heading Supplemental Nutrition Assistance Program of division A of Public Law 115–31 shall be available for the Secretary to provide a grant to the Commonwealth of the Northern Mariana Islands for disaster nutrition assistance in response to the Presidentially declared major disasters and emergencies: Provided, That funds made available to the Commonwealth of the Northern Mariana Islands under this section shall remain available for obligation by the Commonwealth until September 30, 2020, and shall be in addition to funds otherwise made available: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
102.For purposes of administering Title I of Subdivision 1 of Division B of the Bipartisan Budget Act of 2018 (Public Law 115–123), losses to agricultural producers resulting from hurricanes shall also include losses incurred from Tropical Storm Cindy and losses of peach and blueberry crops in calendar year 2017 due to extreme cold: Provided, That the amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That amounts repurposed under this heading that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIDEPARTMENT OF COMMERCEEconomic development administrationECONOMIC DEVELOPMENT ASSISTANCE PROGRAMS(INCLUDING TRANSFERS OF FUNDS)Pursuant to section 703 of the Public Works and Economic Development Act (42 U.S.C. 3233), for an additional amount for Economic Development Assistance Programs for necessary expenses related to flood mitigation, disaster relief, long-term recovery, and restoration of infrastructure in areas that received a major disaster designation as a result of Hurricanes Florence, Michael and Lane, Typhoons Yutu and Mangkhut, and of wildfires, volcanic eruptions and other natural disasters occurring in calendar year 2018 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $300,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That within the amount appropriated, up to 2 percent of funds may be transferred to the Salaries and Expenses account for administration and oversight activities: Provided further, That within the amount appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for carrying out investigations and audits related to the funding provided under this heading.National oceanic and atmospheric administration OPERATIONS, RESEARCH, AND FACILITIES For an additional amount for Operations, Research, and Facilities for necessary expenses related to the consequences of Hurricanes Florence and Michael, Typhoon Yutu, and of wildfires occurring in calendar year 2018, $70,570,000, to remain available until September 30, 2020, as follows: (1)$3,000,000 for repair and replacement of observing assets, real property, and equipment; 
(2)$11,000,000 for marine debris assessment and removal; (3)$31,570,000 for mapping, charting, and geodesy services; and 
(4)$25,000,000 to improve (a) hurricane intensity forecasting, including through deployment of unmanned ocean observing platforms and enhanced data assimilation; (b) flood prediction, forecasting, and mitigation capabilities; and (c) wildfire prediction, detection, and forecasting: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for funding provided under subsection (4) of this heading within 45 days after the date of enactment of this Act.PROCUREMENT, ACQUISITION AND CONSTRUCTIONFor an additional amount for Procurement, Acquisition and Construction, $25,000,000, to remain available until September 30, 2021, for improvements to operational and research weather supercomputing infrastructure and satellite ground services used for hurricane intensity and track prediction; flood prediction, forecasting, and mitigation; and wildfire prediction, detection, and forecasting: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act.FISHERY DISASTER ASSISTANCEFor an additional amount for Fishery Disaster Assistance for necessary expenses associated with the mitigation of fishery disasters, $82,000,000, to remain available until expended: Provided, That funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters declared by the Secretary of Commerce, as well as those declared by the Secretary to be a direct result of Hurricanes Florence and Michael and Typhoons Yutu and Mangkhut: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF JUSTICEUnited states marshals serviceSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Florence and Michael, and Typhoon Yutu, $1,336,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.FEDERAL PRISON SYSTEM BUILDINGS AND FACILITIESFor an additional amount for Buildings and Facilities for necessary expenses related to the consequences of Hurricanes Florence and Michael and Typhoon Yutu, $28,400,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCIES Legal services corporationPAYMENT TO THE LEGAL SERVICES CORPORATIONFor an additional amount for Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of Hurricanes Florence and Michael, Typhoons Yutu and Mangkhut, and calendar year 2018 wildfires and volcanic eruptions, $5,000,000: Provided, That the amount made available under this heading shall be used only to provide the mobile resources, technology, and disaster coordinators necessary to provide storm-related services to the Legal Services Corporation client population and only in the areas significantly affected by Hurricanes Florence and Michael, Typhoons Yutu and Mangkhut, and calendar year 2018 wildfires and volcanic eruptions: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That none of the funds appropriated in this division to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this division to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2018 and 2019, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: Provided further, That, for the purposes of this division, the Legal Services Corporation shall be considered an agency of the United States Government. 
IIIDEPARTMENT OF DEFENSEDEPARTMENT OF DEFENSE—MILITARYOPERATION AND MAINTENANCEOperation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps, $200,000,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force, $400,000,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IVCORPS OF ENGINEERS—CIVILDEPARTMENT OF THE ARMYINVESTIGATIONSFor an additional amount for Investigations for necessary expenses related to the completion, or initiation and completion, of flood and storm damage reduction, including shore protection, studies which are currently authorized or which are authorized after the date of enactment of this division, to reduce risk from future floods and hurricanes, at full Federal expense, $50,000,000, to remain available until expended: Provided, That funds made available under this heading shall be for high-priority studies of projects in States that were impacted by Hurricane Florence: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, including new studies selected to be initiated using funds provided under this heading, beginning not later than 60 days after the enactment of this division.CONSTRUCTIONFor an additional amount for Construction, $250,000,000, to construct flood and storm damage reduction, including shore protection, projects which are currently authorized or which are authorized after the date of enactment of this division, and flood and storm damage reduction, including shore protection, projects which have signed Chief's Reports as of the date of enactment of this division or which are studied using funds provided under the heading Investigations if the Secretary determines such projects to be technically feasible, economically justified, and environmentally acceptable, in States that were impacted by Hurricane Florence: Provided, That for projects receiving funding under this heading, the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to these funds: Provided further, That the completion of ongoing construction projects receiving funds provided under this heading shall be at full Federal expense with respect to such funds: Provided further, That using funds provided under this heading, the non-Federal cash contribution for projects eligible for funding pursuant to the first proviso shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: Provided further, That not less than $15,000,000 of the funds made available under this heading shall be used for continuing authorities projects to reduce the risk of flooding and storm damage: Provided further, That any projects using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring, where applicable, the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this division.MISSISSIPPI RIVER AND TRIBUTARIESFor an additional amount for Mississippi River and Tributaries for necessary expenses to address emergency situations at Corps of Engineers projects and rehabilitate and repair damages to Corps of Engineers projects, caused by natural disasters, $225,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this Act.OPERATION AND MAINTENANCEFor an additional amount for Operation and Maintenance for necessary expenses to dredge Federal navigation projects in response to, and repair damages to Corps of Engineers Federal projects caused by, natural disasters, $245,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this Act.DEPARTMENT OF THE INTERIOR Central utah projectCENTRAL UTAH PROJECT COMPLETION ACCOUNTFor an additional amount for Central Utah Project Completion Account, $350,000, to be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission, to remain available until expended, for expenses necessary in carrying out fire remediation activities related to wildfires in 2018: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of reclamationWATER AND RELATED RESOURCESFor an additional amount for Water and Related Resources, $15,500,000, to remain available until expended, for fire remediation and suppression emergency assistance related to wildfires in 2017 and 2018: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VDEPARTMENT OF HOMELAND SECURITYCoast guardOPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Michael, Florence, and Lane, Tropical Storm Gordon, and Typhoon Mangkhut, $46,977,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ENVIRONMENTAL COMPLIANCE AND RESTORATIONFor an additional amount for Environmental Compliance and Restoration for necessary expenses related to the consequences of Hurricanes Michael and Florence, $2,000,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for “Procurement, Construction, and Improvements’’ for necessary expenses related to the consequences of Hurricanes Michael, Florence, and Lane, Tropical Storm Gordon, and Typhoon Mangkhut, $194,755,000, to remain available until September 30, 2023: Provided, That, not later than 60 days after enactment of this Act, the Secretary of Homeland Security, or her designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds appropriated under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIDEPARTMENT OF THE INTERIORUnited States Fish and Wildlife ServiceCONSTRUCTIONFor an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Florence, Lane, and Michael, flooding associated with major declared disaster DR 4365, and calendar year 2018 earthquakes, $32,400,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Park Service Historic Preservation Fund For an additional amount for the Historic Preservation Fund for necessary expenses related to the consequences of Hurricanes Florence and Michael, and Typhoon Yutu, $50,000,000, to remain available until September 30, 2022, including costs to States and territories necessary to complete compliance activities required by section 306108 of title 54, United States Code (formerly section 106 of the National Historic Preservation Act) and costs needed to administer the program: Provided, That grants shall only be available for areas that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That individual grants shall not be subject to a non-Federal matching requirement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CONSTRUCTION For an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Florence and Michael, Typhoons Yutu and Mangkhut, calendar year 2018 wildfires, earthquakes, and volcanic eruptions, $78,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United States Geological SurveySURVEYS, INVESTIGATIONS, AND RESEARCHFor an additional amount for Surveys, Investigations, and Research for necessary expenses related to the consequences of Hurricanes Florence and Michael, earthquake damage associated with emergency declaration EM 3410, and in those areas impacted by a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to calendar year 2018 wildfires or volcanic eruptions, $69,500,000, to remain available until expended: Provided, That of this amount, $43,310,000 is for costs related to the repair and replacement of equipment and facilities damaged by disasters in 2018: Provided further, That, not later than 90 days after enactment of this Act, the Survey shall submit a report to the Committees on Appropriations that describes the potential options to replace the facility damaged by the 2018 volcano disaster along with cost estimates and a description of how the Survey will provide direct access for monitoring volcanic activity and the potential threat to at-risk communities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental Offices Insular Affairs ASSISTANCE TO TERRITORIESFor an additional amount for Technical Assistance for financial management expenses related to the consequences of Typhoon Yutu, $2,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et. seq.) in 2018, $1,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCIES Environmental Protection AgencySCIENCE AND TECHNOLOGY For an additional amount for Science and Technology for necessary expenses related to improving preparedness of the water sector, $600,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.LEAKING UNDERGROUND STORAGE TANK TRUST FUND PROGRAMFor an additional amount for Leaking Underground Storage Tank Fund for necessary expenses related to the consequences of Hurricanes Florence and Michael, and Typhoon Yutu, $1,500,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.STATE AND TRIBAL ASSISTANCE GRANTSFor an additional amount for State and Tribal Assistance Grants for necessary expenses related to the consequences of Hurricanes Florence and Michael for the hazardous waste financial assistance grants program, $1,000,000, to remain available until expended; for necessary expenses related to the consequences of Typhoon Yutu for the hazardous waste financial assistance grants program and for other solid waste management activities, $56,000,000, to remain available until expended; and for grants under section 106 of the Federal Water Pollution Control Act, $5,000,000, to remain available until expended, to address impacts of Hurricane Florence, Hurricane Michael, Typhoon Yutu, and calendar year 2018 wildfires, notwithstanding paragraphs (b), (e), and (f), of such section: Provided, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF AGRICULTUREForest ServiceFOREST AND RANGELAND RESEARCHFor an additional amount for Forest and Rangeland Research for necessary expenses related to the consequences of Hurricanes Florence and Michael, and calendar year 2018 wildfires, $1,000,000, to remain available until expended for the forest inventory and analysis program: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.STATE AND PRIVATE FORESTRY For an additional amount for State and Private Forestry for necessary expenses related to the consequences of Hurricanes Florence and Michael, and calendar year 2018 wildfires, $2,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL FOREST SYSTEMFor an additional amount for National Forest System for necessary expenses related to the consequences of Hurricanes Florence and Michael, and calendar year 2018 wildfires, $63,960,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CAPITAL IMPROVEMENT AND MAINTENANCEFor an additional amount for Capital Improvement and Maintenance for necessary expenses related to the consequences of Hurricanes Florence and Michael, and calendar year 2018 wildfires, $36,040,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.WILDLAND FIRE MANAGEMENT(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Wildland Fire Management, $720,271,000, to remain available through September 30, 2022, for urgent wildland fire suppression operations: Provided, That such funds shall be solely available to be transferred to and merged with other appropriations accounts from which funds were previously transferred for wildland fire suppression in fiscal year 2018 to fully repay those amounts: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISION—THIS TITLE 
601.Not later than 45 days after enactment, the Agencies receiving funds appropriated by this title shall provide a detailed operating plan of anticipated uses of funds made available in this title by State and Territory, and by program, project, or activity, to the Committees on Appropriations: Provided, That no funds shall be obligated before the operating plans are provided to the Committees: Provided further, That such plans shall be updated, including obligations to date, and submitted to the Committees on Appropriations every 60 days until all funds are expended. 
VIIDEPARTMENT OF HEALTH AND HUMAN SERVICESAdministration for Children and FamiliesCHILDREN AND FAMILIES SERVICES PROGRAMS For an additional amount for Children and Families Services Programs, $25,000,000, to remain available until September 30, 2021, for Head Start programs, for necessary expenses directly related to the consequences of Hurricanes Florence and Michael, Typhoons Mangkhut and Yutu, and wildfires occurring in 2018 in those areas for which a major disaster or emergency has been declared under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5190), including making payments under the Head Start Act: Provided, That none of the funds appropriated in this paragraph shall be included in the calculation of the base grant in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: Provided further, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That up to $500,000 shall be available for Federal administrative expenses: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the SecretaryPUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND(INCLUDING TRANSFERS OF FUNDS)For an additional amount for the Public Health and Social Services Emergency Fund, $15,500,000, to remain available until September 30, 2020, for necessary expenses directly related to the consequences of Hurricanes Florence and Michael, Typhoons Mangkhut and Yutu, and wildfires occurring in calendar year 2018 in those areas for which a major disaster or emergency has been declared under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5190) (referred to under this heading as covered disaster or emergency), including activities authorized under section 319(a) of the Public Health Service Act (referred to in this title as the PHS Act): Provided, That of the amount provided, $7,500,000 shall be transferred to Health Resources and Services Administration—Primary Health Care, for expenses directly related to the covered disaster or emergency for disaster response and recovery, for the Health Centers Program under section 330 of the PHS Act, including alteration, renovation, construction, equipment, and other capital improvement costs as necessary to meet the needs of areas affected by a covered disaster or emergency: Provided further, That the time limitation in section 330(e)(3) of the PHS Act shall not apply to funds made available under the preceding proviso: Provided further, That of the amount provided, not less than $7,500,000 shall be transferred to Substance Abuse and Mental Health Services Administration—Health Surveillance and Program Support for grants, contracts, and cooperative agreements for behavioral health treatment, crisis counseling, treatment of substance abuse disorders, and other related helplines, and for other similar programs to provide support to a covered disaster or emergency: Provided further, That of the amount provided, up to $500,000, to remain available until expended, shall be transferred to Office of the Secretary—Office of Inspector General for oversight of activities responding to such hurricanes, typhoons, and wildfires: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF EDUCATIONHurricane Education Recovery(including transfer of funds)For an additional amount for Hurricane Education Recovery, $50,000,000, to remain available through September 30, 2021, for necessary expenses related to the consequences of Hurricanes Florence and Michael, Typhoons Mangkhut and Yutu, and wildfires or earthquakes occurring in 2018 in those areas for which a major disaster or emergency has been declared under sections 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5190) (referred to under this heading as covered disaster or emergency), for assisting in meeting the educational needs of individuals affected by a covered disaster or emergency: Provided, That such assistance may be provided through any of the programs authorized under this heading in title VIII of subdivision 1 of division B of Public Law 115–123 (as amended by Public Law 115–141), as determined by the Secretary of Education, and subject to the terms and conditions that applied to those program, except that the Secretary shall understand references to dates and school years in Public Law 115–123 to be the corresponding dates and school years for the covered disaster or emergency: Provided further, That the Secretary of Education may determine the amounts to be used for each such program: Provided further, That $500,000 of the funds made available under this heading, to remain available until expended, shall be transferred to the Office of the Inspector General of the Department of Education for oversight of activities supported with funds appropriated under this heading, and up to $500,000 of the funds made available under this heading shall be for program administration: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
701.Not later than 30 days after enactment of this Act, the Secretaries of Health and Human Services and Education shall provide a detailed spend plan of anticipated uses of funds made available in this title, including estimated personnel and administrative costs, to the Committees on Appropriations: Provided, That such plans shall be updated and submitted to the Committees on Appropriations every 60 days until all funds are expended or expire. 
702.Unless otherwise provided for by this title, the additional amounts appropriated by this title to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2019. VIIILEGISLATIVE BRANCHGOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor an additional amount for Salaries and Expenses, $4,000,000, to remain available until expended, for audits and investigations relating to Hurricanes Florence, Lane, and Michael, Typhoons Yutu and Mangkhut, the 2018 wildfires and volcano eruptions, and other disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That not later than 90 days after the date of enactment of this Act, the Government Accountability Office shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan specifying funding estimates for audits and investigations of any such declared disasters occurring in 2018 and identifying funding estimates or carryover balances, if any, that may be available for audits and investigations of any other such declared disasters: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IXDEPARTMENT OF DEFENSEMilitary Construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $90,000,000, to remain available until September 30, 2023, for planning and design related to the consequences of Hurricanes Florence and Michael: Provided, That not later than 60 days after enactment of this Act, the Secretary of the Navy, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, air force For an additional amount for Military Construction, Air Force, $150,000,000, to remain available until September 30, 2023, for planning and design related to the consequences of Hurricane Michael: Provided, That none of the funds shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive a basing plan and future mission requirements for installations damaged by Hurricane Michael: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of the Air Force, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, army national guardFor an additional amount for Military Construction, Army National Guard, $42,400,000, to remain available until September 30, 2023, for necessary expenses related to the consequences of Hurricanes Florence and Michael: Provided, That none of the funds shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive a form 1391 for each specific project: Provided further, That, not later than 60 days after enactment of this Act, the Director of the Army National Guard, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such funds may be obligated or expended for military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF VETERANS AFFAIRSVeterans Health AdministrationMEDICAL FACILITIESFor an additional amount for Medical Facilities, $3,000,000, to remain available until September 30, 2023, for necessary expenses related to the consequences of Hurricanes Florence and Michael and Typhoons Mangkhut and Yutu: Provided, That the Secretary of Veterans Affairs, upon determination that such action is necessary to address needs as a result of the consequences of Hurricanes Florence and Michael and Typhoons Mangkhut and Yutu, may transfer such funds to any discretionary account of the Department of Veterans Affairs: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall submit notice thereof to the Committee on Appropriations of the House of Representatives and the Senate: Provided further, That none of these funds shall be available for obligation until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
XDEPARTMENT OF TRANSPORTATIONFederal Aviation AdministrationOPERATIONS(AIRPORT AND AIRWAY TRUST FUND)Of the amounts made available for Federal Aviation Administration–Operations in Division B of the Bipartisan Budget Act of 2018 (Public Law 115–123), up to $18,000,000 shall also be available for necessary expenses related to the consequences of major declared disasters occurring in calendar year 2018: Provided, That amounts repurposed under this heading that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Highway AdministrationEMERGENCY RELIEF PROGRAMFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $1,650,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Transit Administration PUBLIC TRANSPORTATION EMERGENCY RELIEF PROGRAM For an additional amount for the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $10,542,000 to remain available until expended, for transit systems affected by major declared disasters in 2018: Provided, That not more than three-quarters of one percent of the funds for public transportation emergency relief shall be available for administrative expenses and ongoing program management oversight as authorized under sections 5334 and 5338(f)(2) of such title and shall be in addition to any other appropriations for such purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF HOUSING AND URBAN DEVELOPMENTCommunity Planning and DevelopmentCOMMUNITY DEVELOPMENT FUND(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Community Development Fund, $1,060,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas resulting from a major disaster that occurred in 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That funds shall be awarded directly to the State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974) at the discretion of the Secretary: Provided further, That any funds made available under this heading and under the same heading in Public Law 115–254 that remain available after the funds under such headings have been allocated for necessary expenses for activities authorized under such headings shall be allocated to grantees that received allocations for disasters that occurred in 2018 for mitigation activities in the most impacted and distressed areas resulting from a major disaster that occurred in 2018: Provided further, That such allocations shall be made in the same proportion that the amount of funds each grantee received under this division and the same heading in division I of Public Law 115–254 bears to the amount of all funds provided to all grantees that received allocations for disasters that occurred in 2018: Provided further, That of the amounts made available under the text preceding the first proviso under this heading and under the same heading in Public Law 115–254, the Secretary shall allocate to all such grantees an aggregate amount not less than 33 percent of the sum of such amounts of funds within 120 days after the enactment of this Act based on the best available data, and shall allocate no less than 100 percent of such funds by no later than 180 days after enactment of this Act: Provided further, That the Secretary shall not prohibit the use of funds made available under this heading and the same heading in Public Law 115–254 for non-Federal share as authorized by section 105(a)(9) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(9)): Provided further, That of the amounts made available under this heading, grantees may establish grant programs to assist small businesses for working capital purposes to aid in recovery: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That with respect to any such duplication of benefits, the Secretary and any grantee under this section shall not take into consideration or reduce the amount provided to any applicant for assistance from the grantee where such applicant applied for and was approved, but declined assistance related to such major declared disasters that occurred in 2017 and 2018 from the Small Business Administration under section 7(b) of the Small Business Act (15 U.S.C. 636(b)): Provided further, That the Secretary shall require grantees to maintain on a public website information containing common reporting criteria established by the Department that permits individuals and entities awaiting assistance and the general public to see how all grant funds are used, including copies of all relevant procurement documents, grantee administrative contracts and details of ongoing procurement processes, as determined by the Secretary: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State, unit of general local government, or Indian tribe may use up to 5 percent of its allocation for administrative costs: Provided further, That the first proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements Act, 2018 (division I of Public Law 115–254) is amended by striking State or unit of general local government and inserting State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)): Provided further, That the sixth proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements Act, 2018 (division I of Public Law 115–254) is amended by striking State or subdivision thereof and inserting State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)): Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That of the amounts made available under this heading, up to $5,000,000 shall be made available for capacity building and technical assistance, including assistance on contracting and procurement processes, to support States, units of general local government, or Indian tribes (and their subrecipients) that receive allocations pursuant to this heading, received disaster recovery allocations under the same heading in Public Law 115–254, or may receive similar allocations for disaster recovery in future appropriations Acts: Provided further, That of the amounts made available under this heading and under the same heading in Public Law 115–254, up to $2,500,000 shall be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts under this heading: Provided further, That the amount specified in the preceding proviso shall be combined with funds appropriated under the same heading and for the same purpose in Public Law 115– 254 and the aggregate of such amounts shall be available for any of the purposes specified under this heading or the same heading in Public Law 115–254 without limitation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That amounts repurposed under this heading that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE  
1001. 
(a)Amounts previously made available for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas resulting from a major disaster, including funds provided under section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and any mitigation funding provided under the heading Department of Housing and Urban Development–Community Planning and Development–Community Development Fund of Public Law 115–123 that were allocated in response to Hurricane Matthew may be used interchangeably and without limitation for the same activities in the most impacted and distressed areas related to Hurricane Florence. In addition, any funds provided under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in this Act or in division I of Public Law 115–254 that are allocated in response to Hurricane Florence may be used interchangeably and without limitation for the same activities in the most impacted and distressed areas related to Hurricane Matthew. Until HUD publishes the Federal Register Notice implementing this provision, grantees may submit for HUD approval revised plans for the use of funds related to Hurricane Matthew that expand the eligible beneficiaries of existing programs contained in such previously approved plans to include those impacted by Hurricane Florence. Approval of any such revised plans shall include the execution of revised grant terms and conditions as necessary. (b)Amounts made available for administrative costs for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas under this title or any future Act, and amounts previously provided under section 420 of division L of Public Law 114–113, section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund of division B of Public Law 115–56, Public Law 115–123, and Public Law 115–254, shall be available for eligible administrative costs of the grantee related to any disaster relief funding identified in this subsection without regard to the particular disaster appropriation from which such funds originated. 
(c)Amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement or as being for disaster relief pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress, respectively, as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. XIGENERAL PROVISIONS—THIS DIVISION 1101.Each amount appropriated or made available by this division is in addition to amounts otherwise appropriated for the fiscal year involved. 
1102.No part of any appropriation contained in this division shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 1103.Unless otherwise provided for by this division, the additional amounts appropriated by this division to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2019. 
1104.Each amount designated in this division by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 1105.For purposes of this division, the consequences or impacts of any hurricane shall include damages caused by the storm at any time during the entirety of its duration as a cyclone, as defined by the National Hurricane Center. 
1106.Any amount appropriated by this division, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this division shall retain such designation.This division may be cited as the Additional Supplemental Appropriations for Disaster Relief, 2019.  Karen L. HaasClerk.